Judgment and order reversed and new trial granted, with costs to appellants to abide the event, on the ground of prejudicial error in admitting testimony to contradict denials on cross-examination of defendants’ driver respecting his alleged statements made the night after the casualty that the brake did not work. The charge of unlawful speed without signal or warning did not cover defects of vehicle or respecting the brakes. (Murphy v. Milliken, 84 App. Div. 582; Stenger v. Buffalo Union Furnace Co., 109 id. 183; Capell v. N. Y. Transportation Co., 150 id. 723.) Counsel cross-examining into collateral matters are concluded by the answers thus obtained. Jenks, P. J., Rich, Putnam, Blaekmar and Kelly, JJ., concur.